Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).	 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.1A. 	
Group I, claims 1-7, 11-15 and 17-20, drawn to an operating method for forming plastic preforms into plastic containers, wherein in a working mode a plurality of forming stations are moved along a predetermined transport path by a movable carrier, wherein these forming stations in each case having blow mould arrangements which, in a closed state, in each case form cavities within which the preforms are formed into the containers, wherein this forming takes place temporarily, and wherein temporarily components of the blow mould arrangement being tempered, wherein parts of the blow mould are pre-heated.
Group II, claims 8-10 and 16, drawn to an apparatus for forming plastic preforms into plastic containers, wherein each of these forming stations has a blow mould arrangement which 
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
1B.
	Groups I & II lack unity of invention because Group I requires that, each of these forming stations has a blow mould arrangement which is configured for forming the plastic preforms into the plastic containers and wherein this blow mould arrangement can be arranged in an open and a closed state and form a cavity in the closed state, and wherein the forming stations in each case comprise temperature controllers for at least temporarily tempering a portion of the blow mould arrangement, wherein the apparatus comprises connections for attaching supply lines and Group II requires that, each of these forming stations has a blow mould arrangement which is configured for forming the plastic preforms into the plastic containers and wherein this blow mould arrangement can be arranged in an open and a closed state and form a cavity in the closed state, and wherein the forming stations in each case comprise temperature controllers for at least temporarily tempering a portion of the blow mould arrangement, wherein the apparatus comprises connections for attaching supply lines.
I does not make a contribution over the prior art in view of Finger et al. (US 9,682,509) and Geltinger (US 9,975,303) because Finger discloses as illustrated in Figs. 1, 11 and 13, the plastic parisons 10 are delivered to the individual transforming stations 8 and expanded to from plastic containers 20. Each individual transforming station has a respective blow mould device 14. This blow mould device 14 is composed of two side parts and a base part (for opening and closing). Further, Geltinger discloses that, as illustrated in Figs. 1-2, for each transforming station 4, the reference signs 8 and 9 schematically designate connectors which serve for delivery of a cooling medium for either heating or cooling the transforming station (i.e. tempering).     
A telephone call was made to Norman Soloway of Hayes Soloway P.C. on 2-10-2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742